Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
	Claims 1-25, 29-31, 33, and 35-46 are pending.
	Claims 29-31 are withdrawn as being drawn to unelected species. 
Claims 1-21, 33, and 35-46 are examined on the merits.
Claims 1-21 are currently amended.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-25, 33, and 35-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The claims all directly or indirectly recite the limitation “the polynucleotide construct is inserted at the target locus at a frequency of at least 0.5%.” It is unclear 

Response to Arguments - Indefiniteness
Applicant's amendments filed 01/12/2021 have overcome the rejection of record, but have also introduced a new basis for indefiniteness. See rejection above. 

Response to Arguments - Claim Rejections - 35 USC § 103
Applicant's amendments filed 01/12/2021 have overcome the rejection of record, but have also introduced a new basis for lack of enablement. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-25, 29-31, 33, and 35-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for practicing the claimed methods in maize using the AGL1 agrobacterium , does not reasonably provide enablement for any other species with any agrobacterium strain without coexpression of WUS and BBM/ODP2 cell proliferation factors. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	The claims are broadly drawn to agrobacterium-mediated methods of targeted integration of a polynucleotide construct that is integrated at a frequency of at least 0.5%. Some claims are broadly drawn to any species other than tobacco while other claims are limited to monocots, and some claims are limited to some recited species including maize and sunflower. All claims have no specific requirements for the agrobacterium strain used or the type of cell proliferation factor required. Claim 1 does not even require a cell proliferation factor. 
	Applicants tested agrobacterium strains AGL1 and LB4404 for ability to transform and facilitate gene targeting in maize and LB4404 never demonstrated a SSI frequency 
Applicants provide no teaching or even experimentation of any kind in species other than maize. They also fail to teach whether any agrobacterium strain other than AGL1 can be used to achieve the claimed targeting frequency.     
The state-of-the-art is such that one of skill in the art cannot predict whether the claimed SSI frequency can be achieved in other species or with different agrobacterium strains, or without the presence of cell proliferation factors WUS and BBM/ODP2. Efficient transformation and efficient site specific integration are both required to achieve the claimed SSI frequency. Efficient agrobacterium transformation protocols have yet to be worked out in many species. Many factors influence both transformation efficiencies and SSI efficiency. This can be seen in the examples of the instant disclosure which demonstrates that even within a single species, agrobacterium strain and presence of adequate amounts of certain cell proliferation factors are required to achieve the claimed SSI frequency. This fact pattern is not unique to maize. For example, Benzle et al 2015 (Plant Cell Tiss Organ Cult 121: p. 71-81) that the agrobacterium and starting tissue used can greatly influence transformation efficiency in both soybean and sunflower (Figures 3 and 5) (This example was chosen given that dependent claims specifically recite the species in question). This is even independent of whether SSI or off-target integration occurs. The prior art is rife with examples of specific parameters being required for agrobacterium transformation to occur, let alone occur in an efficient manner. The Examiner will gladly provide additional examples upon request.    

Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would have been required to practice the claimed invention, and therefore the invention is not enabled throughout the broad scope of the claims.


Conclusion
No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663